DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6, and the following species: Election A, R1 is an aliphatic compound; Election B, R3 is an alkylamine; Election C, triethylenetetramine; Election D, R4 is an aliphatic compound, R5 is H, and m 2 is, in the reply filed on 7/11/2022 is acknowledged.  The traversal is on the grounds that since claims 1-12 belong to the same field of search, there is no examination and search burden to consider all claims in the same field.  
This is not found persuasive because as discussed in the Restriction Requirement mailed on 5/12/2022, Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product can be used in a materially different process. For example, the product can be used in a process where the foaming composition is heated at 180˚C or in a process where the components are not decomposed and a foam is not formed.
There is a search burden because, as discussed in the Restriction Requirement mailed on 5/12/2022, a search for the invention of Group II would involve utilizing the search query “heating,” "temperature,” and “decomposing” which would not result in finding prior art pertinent the invention of Group I, which does not require a heating to a given temperature or a decomposition. Additionally, the different groups have a separate classification. Thus, a search burden is present. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “wherein the carbamate salt is formed by reacting the amino compound and CO2 and has a chemical structure of…” This limitation renders the claim indefinite because it is unclear how the amino compound can be both present in claim 1 and be a reactant in forming the carbamate salt of claim 1. In other words, if the amino compound is used in the reaction to form the carbamate salt (of claim 3), then the amino compound is no longer present and cannot be in the foaming agent (of claim 1). One suggestion is, for example, that the claim be amended to delete "is formed by reacting the amino compound and CO2 and" and therefore just recite “The foaming composition of claim 1, wherein the carbamate salt has a chemical structure of:


    PNG
    media_image1.png
    135
    295
    media_image1.png
    Greyscale

wherein R3 is a C1-12 polyether amine, alkylamine, cyclic alkyl amine, aromatic amine, or a combination thereof. 
If an alternative amendment is presented to correct the indefinite issue, the amendment must be supported in the originally filed instant specification in order to avoid a new matter rejection. 

Allowable Subject Matter
Claims 1-2 and 4-6 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-2 and 4-6 is the recitation in claim 1 of a foaming composition comprising 100 parts by weight of a compound having cyclic carbonate groups; and a foaming agent, wherein the foaming agent includes 3 to 13 parts by weight of a carbamate salt; and 15 to 65 parts by weight of an amino compound. 
The closest prior art references are the following: (1) Heyn et al., “Synthesis of Aromatic Carbamates from CO2: Implications for the Polyurethane Industry,” Advances in Inorganic Chemistry, Volume 66, 2014, Elsevier Inc. pages 83-115; (2) Guan et al., “Progress in Study of Non-Isocyanate Polyurethane,” Ind. Eng. Chem. Res. 2011, 50, 6517-6527; (3) Cornille et al., “Room temperature flexible isocyanate-free polyurethane foams,” European Polymer Journal, 84, (2016) 873-888; (4) Zeller et al. (US 2021/0261772), which has a priority date of Oct. 5, 2019; and (5) Guidetti et al. (US 5,789,451).
Heyn et al. teach use of CO2 as a monomer with epoxides such as PO and EO to produce copolymers of propylene carbonate and ethylene carbonate, which are cyclic carbonate groups. See page 90, first full paragraph. Heyn et al. teaches foams produced using carbon dioxide (page 89, second paragraph under “CO2 as a Raw Material for Isocyanates (Carbamates)”) and its use as a physical blowing agent sometimes in combination with an indirect chemical foaming reaction. See page 90, lines 1-4. 
Heyn et al. fail to each a foaming agent comprising a carbamate salt and an amino compound, let alone the specific amounts required for the foaming agent recited in instant claim 1. 
Guan et al. teach formation of cyclo-carbonates by insertion of CO2 into appropriate oxiranes (epoxides) (see the paragraph bridging pages 6518-6519, and first paragraph under “2.3 Catalysts for Cyclo-Carbonate Syntheses.” Guan et al. teaches foaming of NIPU and HNIPU using pentane. 
Guan et al. fails to teach a foaming agent comprising a carbamate salt and an amino compound, let alone the specific amounts required for the foaming agent recited in instant claim 1, used to produce foaming compositions comprising the cyclic carbonates disclosed therein. 
Cornille et al. teach production of polyhydroxyurethane foams by reacting cyclic carbonate and amine (page 874, second full paragraph). Cyclic carbonates are formed from epoxides poly(propylene oxide) diglycidyl ether in the presence of lithium bromide (page 878, Section 3.1 Synthesis and Characterization of raw materials). The cyclic carbonates were reacted with diamines to form NIPU (non-isocyanate polyurethane) which were foamed using MH 15 blowing agent, which is a polysiloxane blowing agent. See page 879.
Cornille et al. fail to teach fails to teach a foaming agent comprising a carbamate salt and an amino compound, let alone the specific amounts required for the foaming agent recited in instant claim 1.
Zeller et al. teaches a composition comprising a polycyclic carbonate and a foaming ingredient including a carbonate-based chemical foaming agent (abstract). The compositions are used to produce foams and are therefore “foamable” compositions. The polycyclic carbonate has a plurality of cyclic carbonate functional groups (¶6) and is present in an amount of 5 to 90wt% of the foam composition. The foaming ingredient is present in an amount of from 0.5 to 20% by weight of the NIPU foaming composition ingredients by weight. See ¶6. 
Zeller et al. specifically teaches that formations of carbamates, via amines reacting with CO2 in the presence of water, are unintentional and/or unavoidable. See ¶31. Zeller, therefore, teaches away from using a foaming agent comprising a carbamate salt, let alone a foaming agent comprising 3 to 13 parts by weight of a carbamate salt and 15 to 65 parts by weight of amino compound. 
Guidetti et al. (US 5,789,451) teaches a carbamate adduct formed by reacting carbon dioxide with an alkanolamine. The adducts are used as a blowing agent. See abstract. 
Guidetti et al. fails to teach that the carbamate adduct blowing agent is used together with a compound having cyclic carbonate groups, let alone a composition comprising 100 parts by weight of a compound having cyclic carbamate groups. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766